Title: From George Washington to Benjamin Franklin, 23 September 1789
From: Washington, George
To: Franklin, Benjamin


          
            Dear Sir,
            New York Septr 23d 1789.
          
          The affectionate congratulations on the recovery of my health—and the warm expressions of personal friendship which were contained in your favor of the 16th instt, claim my gratitude. And the consideration that it was written when you were afflicted with a painful malady, greatly increases my obligation for it.
          Would to God, my dear Sir, that I could congratulate you upon the removal of that excruciating pain under which you labour! and that your existence might close with as much ease to yourself, as its continuance has been beneficial to our Country & useful to Mankind—or, if the united wishes of a free people, joined with the earnest prayers of every friend to science & humanity could relieve the body from pains or infirmities, you could claim an exemption on this score. But this cannot be, and you have within yourself the only resource to which we can confidently apply for relief—a philosophic mind.
          If to be venerated for benevolence—if to be admired for talent—if to be esteemed for patriotism—if to be beloved for philanthropy can gratify the human mind, you must have the pleasing consolation to know that you have not lived in vain; and I flatter my self that it will not be ranked among the least grateful occurrences of your life to be assured that so long as I retain my memory—you will be thought on with respect, veneration and affection by Dear Sir Your sincere friend and obedient Hble Servant
          
            Go: Washington
          
        